Citation Nr: 0516653	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-06 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
August 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for a lumbar spine 
disability finding that the veteran had not submitted new and 
material evidence to reopen his claim.   In March 2004, the 
veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO.

In August 2004, the Board found that the veteran had 
submitted new and material evidence to reopen his claim, but 
upon de novo review, remanded the case for additional 
development.  The Appeals Management Center subsequently 
accomplished the requirements of the Remand.  Therefore, this 
case is properly before the Board.


FINDING OF FACT

The competent and most probative medical evidence of record 
shows that the veteran's lumbar spine disability is related 
to active service.


CONCLUSION OF LAW

A low back disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107, (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a lumbar spine 
disability.  In June 2000, he submitted a statement that he 
injured his back in active duty in the U.S. army while 
marching with a backpack full of rocks in Korea.  He also 
stated in November 2000 that he injured his back in service 
when he had to crawl out of a tent.  On his VA Form 9, the 
veteran provided the name of the officer who ordered him to 
load the rocks into his backpack and threatened to court 
marshal him if he refused.  He stated that he then carried 
the load several blocks, injuring his back.  At a March 2004 
Board hearing, the veteran testified that he did not have any 
back injuries after service during his 18 years working for a 
packinghouse and 12 years working for the City of St. Louis.  
The veteran's wife testified that they had been married for 
50 years and that she was aware of the veteran's back 
condition when he got out of service, which has continued 
ever since.  She also noted that he has had no intercurrent 
injuries or trauma to his back since service.  In sum, the 
veteran contends that his current lumbar spine disability is 
directly related to service, thus entitling him to disability 
compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b). 

Initially, the Board finds that the medical evidence of 
record shows a current lumbar spine disability.      

A March 1984 x-ray examination report shows degenerative 
spurs on the lumbosacral spine.  A June 1984 VA x-ray 
examination report shows mild degenerative changes of the 
lumbar spine.  A September 1984 VA medical record also shows 
mild degenerative joint disease of the lumbar spine.

In December 1990, a VA CT scan of the lumbosacral spine shows 
large ventral and bilateral disk herniations at L4-L5, spinal 
stenosis L3-L4, and mild central disk herniation L5-S1.  A 
December 1990 VA radiology report shows osteoarthritis and 
degenerative disc disease of the L4-L5 level.

A March 1998 VA MRI of the lumbar spine shows spinal stenosis 
at L3-4 secondary to hypertrophied ligamentum flavum, central 
and bilateral herniated nucleus pulposus at L4-5 with 
bilateral neural foraminal compromise, and small, central 
herniated nucleus pulposus at L5-S1.

A July 1998 VA radiology report shows narrowing of the L4-5 
disc space suggestive of a degenerative disc at this level.

A February 2005 VA examination report shows a diagnosis of 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine.  X-ray examination revealed mild to 
moderate lumbar spondylosis.

The next question is whether there is medical evidence of an 
in-service incurrence of a lumbar spine disability.  The 
service medical records include a July 1952 pre-induction 
medical examination report, which shows a normal spine.  A 
June 1953 medical record shows a finding of chronic lumbar 
backache, five years, well-adjusted.  Further complaints of 
back pain were noted later that month in June 1953, August 
1953, and September 1953.  In September 1953, the veteran was 
found to have a slight curvature in his back.  A 1953 
psychiatrist reported that the veteran's backache was 
psychogenic.  At the separation examination in August 1954, 
the veteran was found to have a normal spine.    

Thus, the medical evidence shows a current lumbar spine 
disability and in-service complaints of back pain with 
findings suggestive of chronic back pain prior to service.  
The determinative question becomes whether the evidence 
reveals a medical link between service and the veteran's 
current lumbar spine disability.

An April 1984 VA examination report shows a finding of 
degenerative arthritis of the lumbar spine due to the aging 
process.

On a February 2005 VA examination report, the examiner 
indicated that he had reviewed the veteran's claim file and 
noted the veteran's report of an in-service back injury while 
marching with a rock-filled backpack, and report of further 
injury from having to run out of a tent.  The examiner noted 
the in-service report of chronic lumbar backache, five years, 
and found that this established the chronicity of the 
veteran's back pain.  He also noted the negative x-rays of 
the lumbosacral spine in service and the statement that the 
back pain was psychogenic.  The examiner, however, found that 
it is well known that disc disease does not show up on 
regular x-rays, and noting the subsequent 1990 CT scan and 
1998 MRI findings, found that the onset of the veteran's back 
condition was in 1953.  Thus, the examiner opined, "it is as 
likely as not that the veteran is service connected for 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine."  

Resolving any doubt in the veteran's favor, the Board finds 
that the lumbar spine disability was incurred in service.  

Initially, it should be noted that the veteran is not 
entitled to service connection on a presumptive basis, as the 
first diagnosis of degenerative changes of the lumbar spine 
was not until 1984, which is many years after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309.

The most probative medical evidence of record, however, shows 
a positive correlation between the veteran's lumbar spine 
disability and service.  While the evidence suggests that the 
veteran had a chronic backache prior to service, there is no 
clear and unmistakable evidence that a lumbar spine 
disability pre-existed service.  See 38 C.F.R. § 3.304(b).  
The 1952 pre-induction medical examination report does not 
note any disabilities existing prior to service.  Moreover, 
the February 2005 examiner accounted for the record 
indicating chronic backache prior to service and still found 
that the veteran's lumbar spine disability was incurred in 
service.  Even though a 1984 VA medical examiner found that 
the veteran's degenerative arthritis of the lumbar spine was 
due to the aging process, the examiner did not provide any 
basis for this opinion, nor did he indicate that he had 
reviewed the entire claims file.  Accordingly, the Board 
finds that February 2005 VA medical opinion is of greatest 
probative value in light of the physician having reviewed the 
evidence, discussed the evidence and examined the veteran.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the opinion 
of a physician that is based on a review of the entire record 
is of greater probative value than an opinion based solely on 
the veteran's reported history).

Thus, in light of the medical evidence of record, the Board 
finds that service connection for a lumbar spine disability 
is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue, which would result from remand 
solely to allow the RO to apply the VCAA would not be 
justified.



ORDER

Entitlement to service connection for a lumbar spine 
disability is granted, subject to the rules and payment of 
monetary benefits. 



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


